272 F.2d 945
60-1 USTC  P 11,920
Camiel THORREZ, Petitioner,v.COMMISSIONER OR INTERNAL REVENUE, Respondent.
No. 13853.
United States Court of Appeals Sixth Circuit.
Dec. 28, 1959.

Phillip C. Kelly, Jackson, Mich., for petitioner.
Charles K. Rice, Arch M. Cantrall, Lee A. Jackson, Joseph Kovner, A. M. Sellers, Robt.  N. Anderson, Fred E. Youngman, Washington, D.C., for respondent.
Before MARTIN and WEICK, Circuit Judges, and BROOKS, District Judge.
PER CURIAM.


1
This case involving Sections 1003(b)(3), 1000(f)(1)(A) and 1004(a)(1) of the Internal Revenue Code of 1939, 26 U.S.C.A. 1003(b)(3), 1000(f)(1)(A), 1004(a) (1), was heard upon petition for review of the decision of the Tax Court of the United States.  The principal question presented on appeal was whether gifts in trust made by the taxpayer for the benefit of minor grandchildren were gifts of present or of future interests.


2
We agree with the decision of the Tax Court that the gifts were of future interests for the reasons stated in its opinion, 31 T.C. 655.


3
The decision of the Tax Court is affirmed.